DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et. al (US 3,658,482).
With respect to claim 1 Evans discloses a thermal oxidizer comprising: an oxidation mixer [see annotated Fig. 2, below], an oxidation chamber [reference character 9 in Fig. 1], a retention chamber [reference character 10 in Fig. 1] and a heat dissipater [reference character 42 in Fig. 1] forming a fluid flow path for a thermal oxidation of a waste gas,
wherein the oxidation mixer is structurally configured to facilitate a combustible mixture of a waste gas [reference character 20 in Fig. 1] stream and an oxidant [reference character 23 in Fig. 1] within the oxidation mixer into a combustible waste gas stream;
wherein the oxidation chamber is in fluid communication with the oxidation mixer to receive a flow of the combustible waste gas stream;
wherein the oxidation chamber includes a primary heating element [reference character 26 in Fig. 2] to facilitate a primary combustion reaction of the combustible waste gas stream into an oxygenated waste gas stream within the oxidation chamber;

wherein the retention chamber [reference character 10 in Fig. 1] is in fluid communication with the oxidation chamber to receive a flow of the oxygenated waste gas stream;
wherein the retention chamber [reference character 10in Fig. 1] is structurally configured to facilitate a secondary combustion reaction of the oxygenated waste gas stream into oxidized gases within the retention chamber [see column 3 lines 73-75];
wherein the heat dissipater is in fluid communication with the retention chamber to receive a flow of the oxidized gases; and
wherein the heat dissipater is structurally configured to facilitate an atmospheric venting of the oxidized gases [via flue 44 in Fig. 1].


    PNG
    media_image1.png
    527
    721
    media_image1.png
    Greyscale

	With respect to claim 2 Evans discloses a thermocouple [reference character 48 in Fig. 1] in thermal communication with the oxidation chamber to measure a temperature of the oxidation chamber.
With respect to claim 5 Evans discloses an oxidant supply [reference characters 24-25 in Fig. 1] operable for regulating a feed of the oxidant into the oxidation mixer.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et. al (US 3,658,482) in view of Crawley et. al (US 2005/0153252 A1).
With respect to claim 3-4 Evans does not disclose a thermocouple in thermal communication with the retention chamber to measure a temperature of the retention chamber or a thermocouple in thermal communication with the heat dissipater to measure a temperature of the heat dissipater.
Crawley discloses a fuel fired emissions abatement system that includes a thermocouple adjacent the burner [reference character 182 in Fig. 4] a thermocouple in a secondary combustion region [reference character 184 in Fig. 4] and a thermocouple in the outlet region [reference character 186 in Fig. 4]. These thermocouples are utilized in the control system to effectuate control over the burner system [paragraph 0095 and 0101].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Evans by providing thermocouples in the secondary combustion region and the outlet .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et. al (US 3,658,482) in view of Mastbergen et. al (US 2012/0192547 A1).
With respect to claim 6 Evans does not disclose a secondary heating element operable to facilitate a secondary combustion reaction of the oxygenated waste gas stream into oxidized gases within the retention chamber.
Mastbergen discloses a staged burner that includes igniters in the first and second stage [reference characters 104 and 110 in Fig. 1]. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Evans by including an igniters in both the primary and secondary combustion regions (corresponding to the oxidation and retention chambers) as taught by Mastergen in order to ensure ignition and flame stabilization of the fuel and oxidizer mixture in both the oxidation and retention chambers.

Allowable Subject Matter

Claims 8-15 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762